Citation Nr: 1437905	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  11-07 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the VA RO in Houston, Texas.

In a January 2014 Board decision, the claim was remanded for further evidentiary development.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, the Veteran's representative was allowed the opportunity to provide a statement on the Veteran's behalf.  

(The issue of entitlement to service connection for a skin disability is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The Veteran does not have hearing loss that is attributable to active military service; sensorineural hearing loss did not manifest to a degree of 10 percent within one year of his separation from service.  

2.  The Veteran does not have tinnitus that is attributable to active military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated by active military service; sensorineural hearing loss may not be presumed to have been incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Procedural Duties

Upon receipt of a complete or substantially complete application for benefits, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

VA satisfied its duty to notify the Veteran in the development of his claim.

Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These requirements apply to all elements of a claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Proper notice must be provided prior to the initial unfavorable decision.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, a March 2008 letter notified the Veteran of the evidence and information necessary to substantiate his claims, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  This was prior to the initial adjudication of the Veteran's claim in August 2008.  This letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As such, VA satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of his claim.  

First, VA satisfied its duty to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, and to provide a medical examination or opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All identified, available VA and non-VA records have been obtained and considered.  There is no indication or argument that any pertinent medical records remain outstanding.

Second, the Veteran was afforded a VA examination in August 2008, and there is no argument or indication that the report or opinions are inadequate for adjudication purposes.  Thus, the medical evidence is sufficient with regard to the claims decided herein.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A , or 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service--the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

In addition, the law provides that, where a veteran served ninety days or more of qualifying service and organic diseases of the nervous system, such as sensorineural hearing loss, become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  While the September 2007 audiogram submitted by the Veteran does not demonstrate hearing loss according to this provision, the Veteran's August 2008 VA examination did so, as his speech recognition scores in both ears were below 94 percent.  The Veteran is also competent to report tinnitus.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007).

Nevertheless, the Board finds that the evidence does not show a relationship between current disability and an in-service event such as noise exposure.  At his VA examination, he told the examiner that he served as a supply clerk.  (This is verified by his DD-214, which states that he worked as a supply specialist.)  The Veteran informed the VA examiner that his most significant noise exposure during service was armored vehicles and helicopters moving through the area where he served.  The examiner stated that it was not plausible that the noise levels associated with this type of equipment and the Veteran's exposure time would result in permanent hearing loss.  

The Board notes that in the March 2011 statement submitted with his VA Form 9, the Veteran stated that there was [g]un fire, [h]eavy [w]eapons, [b]ombs, [a]ircraft, [h]elicopters, and [m]achinery [n]oise every day[.]"  The Veteran is competent to report what he has witnessed.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, the Board does not find these assertions of acoustic trauma credible.  First, they are not consistent with the Veteran's position as a supply clerk.  They are also inconsistent with the Veteran's DD-214, which does not indicate any combat decorations and awards.  This assertion is also inconsistent with what the Veteran told the VA examiner when asked about his most significant in-service acoustic trauma, in that he omitted any discussion of explosions, gunfire, or the like.  To the extent that the Veteran's DD-214 notes that the Veteran was qualified on the M-14 and M-16 rifles, the Veteran has not claimed his rifle training as acoustic trauma.  Given the VA examiner's report, the Board finds that there is no basis on which to award service connection-there is no showing by competent evidence that current disability is traceable to military service.

The Veteran is also not entitled to service connection for his hearing loss on a presumptive basis.  There is no indication or record that the Veteran's hearing loss was manifested to a compensable degree within one year of his separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  To the extent that the Veteran asserts as a lay person that he had such hearing loss to a compensable degree within one year of service, he is not competent to make such an assertion.  Rather, the question of the Veteran's auditory thresholds and speech recognition scores require specialized knowledge, training, or expertise due to the complex nature of the auditory system.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In summary, the evidence does not establish that any current hearing loss was incurred or aggravated during his military service.  The preponderance of the evidence is against the claim of service connection.  As such, the benefit-of-the-doubt doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The analysis of the Veteran's tinnitus claim is the same.  The VA examiner specifically noted that the Veteran had not related tinnitus to any specific noise-related event and the level of noise exposure the Veteran had in service is not likely to have resulted in any permanent damage that would have caused tinnitus.  Consequently, the Veteran's report of having had tinnitus since 1971 is not credible.  Given the examiner's findings and conclusion, there is no medical reason to support the claim of having had tinnitus since military service.  There is no evidence contradicting the examiner's opinion, so the preponderance of the evidence is against the claim.  

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Board finds that additional development is required on the Veteran's claim of entitlement to service connection for a skin disability.

The Veteran has submitted photographs showing that he has a current skin disability.  He has also stated that one of his physicians, Dr. S.B., previously informed him that his skin disability was due to herbicide exposure that the Veteran experienced in Vietnam.  The Veteran is competent to report his medical history.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, given the above, the Veteran is entitled to a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary information and authorization from the Veteran, request any outstanding treatment records for his skin disability.  The Veteran should be given opportunity to submit a statement by Dr. S.B. regarding the onset of the Veteran's skin disability.  

2.  Thereafter, schedule a VA examination by a dermatologist.  The claims file must be made available for review.  

Based on review of the record, the examiner should respond to the following:  

Is it at least as likely as not (probability of 50 percent or more) that any current skin disability is attributable to the Veteran's military service, including presumed exposure to herbicides while serving in Vietnam?

In responding to the above, the examiner should provide an explanation that takes into account all lay and medical evidence, including the Veteran's statement concerning the assessment from Dr. S.B.  The examiner should give medical reasons for accepting or rejecting such an assessment, as well as the lay statements regarding continued symptoms since service.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, furnish a Supplemental Statement of the Case and afford the Veteran an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


